DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 9/21/2022, have been entered and made of record. Claims 3, 4, 5, 11, 12, and 13 have been amended. Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
In re page 7 lines 8-24, the applicant states “Applicant maintains that the second limitation requires that the first software program receives "at least one parameter characterizing a graphical object". Applicant maintains that Kohen does not disclose any parameter characterizing a graphical object. It is not clear what the Office Action refers to as "parameter characterizing a graphical object", however, the terms "interesting application information (IAI)" and "dynamic target information" are definitely not "parameter characterizing a graphical object". Particularly, Kohen lists in paragraphs [0024] to [0027] what "dynamic target information" may be and the provided description does not refer to a characteristic of a graphical object, or a parameter characterizing a graphical object, or even come close to resembling such a description”.
In response, the examiner respectfully disagrees. Kohen teaches monitor a sub-region within a display page of a user interface of a second application may be accepted in a first application. The first application may iteratively capture data during the operation of the second application. The first application may determine that an instance of the captured data matches data representing the requested sub-region or page and in response, may extract content associated with the requested sub-region from the captured data. The first or second application may display the extracted content, for example, for monitoring the requested sub-region of the second application. The interesting application information (IAI) may refer a set of dynamic target information that is a subset of a larger set of running application data. Dynamic target information may be extracted from screen shots, back buffers, duplicate data, or discarded data of a running application. The set of dynamic target information indicating value(s) displayed to a user on an application monitoring user interface (UI) may include, for example, a text, numeric, or graphical object, such as a still icon or picture or a moving image displayed on a user display or screen. The set of dynamic target information may include some or all data in a specific coordinate region of a user display. (e.g. See, Abs, Para.[0022], [0029]) The values of the set of dynamic target information can be interpreted as a parameter characterizing a graphical object because a specific coordinate of graphical object can be interpreted as a parameter characterizing a graphical object. Therefore, Kohen discloses at least one parameter characterizing a graphical object as recited independent claim 1. 
In re page 8 lines 1-15, the applicant states “Further, the second limitation of claim 1 requires "monitoring a stream of data received by a second software program ... to capture the at least one parameter characterizing the graphical object". The Office Action cites the abstract stating that "A request to monitor a sub-region within a display page". However, a "sub-region within a display page" is definitely not "characterizing the graphical object". One obvious reason is that the sub-region of a page applies to any display page irrespective of the image contained in the sub-region/display page. Moreover, Kohen does not capture a "parameter characterizing the graphical object". Kohen does not capture the "request to monitor a sub-region". Namely, if the sub-region is characterizing a graphical object (it does not), then it is not captured from the second software program. Still further, the third limitation of claim 1 requires the element: "capture at least one graphical object associated with the at least one parameter characterizing the graphical object". Obviously, Kohen does not capture a graphical object associated with the at least one parameter characterizing the graphical object. The Office Action cites a very long paragraph [0029] however, again, none of the elements listed in paragraph [0029] is an element previously captured in the data stream.“.
In response, the examiner respectfully disagrees. In response, the examiner respectfully disagrees. Kohen teaches a system for extracting and monitoring dynamic target information in a running application. Database may include software processes or applications for extracting dynamic target information for monitoring applications on user computer. Database may store code (e.g., software code) for monitoring dynamic target information and logic (e.g., page detection anchors) for capturing data from a running application and extracting dynamic target information. The interesting application information (IAI) may refer a set of dynamic target information that is a subset of a larger set of running application data. Dynamic target information may be extracted from screen shots, back buffers, duplicate data, or discarded data of a running application. (e.g. See, Para.[0022], [0030], [0032]) Therefore, Kohen discloses monitoring a stream of data received by a second software program … to capture the at least one parament characterizing the graphical object as recited independent claim 1. 
In re page 8 lines 23-31, the applicant states “Further regarding claims 4 and 12, the second limitation requires the method to perform "determining at least one of number of samples, rate of sampling, and period of sampling for capturing the graphical object". Evidently Kohen does not determine any of these parameters. The Office Action cites paragraph [0063] which only discloses "sampling content may be repeated periodically, e.g., at a regular predefined frequency, e.g., a default value". Namely, the method as such does not determine the rate of sampling (which, according to Kohen, is predetermined, namely fixed), or number of samples, or period of sampling. Thus, the applicant submits that claims 4 and 12 are allowable over Kohen as Kohon does not describe, suggest or reach each and every element of claims 4 and 12.“.
In response, the examiner respectfully disagrees. Kohen teaches an access module may capture content from application user interface and store the captured content in a designated corresponding location in capture buffer. The captured content may be selectively taken, e.g., at the target sub-region where dynamic target information element is located. Sampling may be repeated periodically to update the captured content. Sampling content may be repeated periodically, e.g., at a regular predefined frequency, e.g., a default value or defined by a modeler during the modeling phase. (e.g. See, Para.[0063]) A regular predefined frequency can be interpreted as rate of sampling. Therefore, Kohen discloses determining at least one of number of samples, rate of sampling, and period of sampling for capturing the graphical object as recited dependent claim 4 and 12.
In re page 10 lines 12-25, the applicant states “The Office Action implicitly acknowledges that Kohen does not disclose "collecting: the graphical object as displayed on the display screen; and at least one parameter associated with at least one of the display screen; and other content displayed on the display screen substantially concurrently", and implicitly maintains that Grusd discloses this limitation. However, the Office Action does not provide any relevant citation from Grusd. Particularly, no citation is provided for "collecting ... at least one parameter associated with at least one of: the display screen; and other content displayed on the display screen substantially concurrently". The cited abstract does not disclose collecting a "parameter associated with ... the display screen". The cited abstract does not disclose collecting a "parameter associated with ... other content displayed on the display screen substantially concurrently". The metadata disclosed by Grusd refers to the displayed object, not to the screen, and not to "other content displayed on the display screen substantially concurrently". Therefore, Applicant respectfully submits that claims 8 and 16 are allowable.“.
In response, the examiner respectfully disagrees. Kohen teaches a system for extracting and monitoring dynamic target information in a running application. Database may include software processes or applications for extracting dynamic target information for monitoring applications on user computer. Database may store code (e.g., software code) for monitoring dynamic target information and logic (e.g., page detection anchors) for capturing data from a running application and extracting dynamic target information. The set of dynamic target information indicating value(s) displayed to a user on an application monitoring user interface (UI) may include, for example, a text, numeric, or graphical object, such as a still icon or picture or a moving image displayed on a user display or screen. In one embodiment, the set of dynamic target information may include some or all data in a specific coordinate region of a user display. (e.g. See, Para.[0029], [0030], [0032]) A specific coordinate region of a user display can be interpreted as at least one parameter associated with the display screen. Therefore, the combination of Kohen and Grusd discloses collecting ... at least one parameter associated with at least one of: the display screen; and other content displayed on the display screen substantially concurrently as recited in independent claim 8 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kohen
Claims 1-4, 7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kohen et al.(USPubN 2010/0138775; hereinafter Kohen).
As per claim 1, Kohen teaches a method for monitoring graphical content of a screen display, the method comprising: 
receiving, by a first software program executed by a processor of a computerized device communicatively coupled to a first server via a communication network, at least one parameter characterizing a graphical object(“Server 110, user computer 140, and monitoring computer 150, may include one or more controller(s) or processor(s) 116, 146, and 156, respectively, for running applications and one or more memory unit(s) 118, 148, and 158, respectively, for storing data (e.g., dynamic target information 117) and/or instructions (e.g., software) executable by a processor” in Para.[0036], “A request to monitor a sub-region within a display page of a user interface of a second application may be accepted in a first application” in Abs, “The set of dynamic target information indicating value(s) displayed to a user on an application monitoring user interface (UI) may include, for example, a text, numeric, or graphical object, such as a still icon or picture or a moving image displayed on a user display or screen. In one embodiment, the set of dynamic target information may include some or all data in a specific coordinate region of a user display” in Para.[0029]); 
monitoring a stream of data received by a second software program executed by the processor of the computerized device communicatively coupled to a second server via the communication network, to capture the at least one parameter characterizing the graphical object(Para.[0036]” A request to monitor a sub-region within a display page of a user interface of a second application may be accepted in a first application. The first application may iteratively capture data during the operation of the second application. The first application may determine that an instance of the captured data matches data representing the requested sub-region or page and in response” in Abs); 
monitoring a stream of data between the second software program and a screen display of the computerized device to capture at least one graphical object associated with the at least one parameter characterizing the graphical object(“a user may enter coordinate values or select a region or objects on a screen to be monitored, e.g., by clicking, drawing, highlighting, or dragging with a mouse. In another embodiment, the set of dynamic target information may include a type of data, such as a high score list, which may be indicated by a user or programmer and automatically found on a screen and monitored” in Para.[0029]); and 
capturing the graphical object(“a capture mode during the runtime of application 170, in which content may be iteratively captured from user interface 195 of application 170. Monitoring module 160 may capture screen shots of user interface 195 or copy back buffers of a screen device (e.g., user display 144). In one embodiment, the entire screen shot is captured iteratively. In another embodiment, only a portion of the screen shot, e.g., the target sub-region, may be captured iteratively. Each iteration of screen capture may be triggered by an event, e.g., the lapse of a predetermined time interval or upon an event of action in application 170 such as receiving predetermined user input known to affect dynamic target information 117. For example, when a user shoots a weapon known to affect the score in a game and dynamic target information 117 is a user score sub-region, a user clicking or selecting designated shooting keys of an input device may trigger a screen capture” in Para.[0040]).
As per claim 2, Kohen teaches further comprising: communicating the captured graphical object to a server via the communication network(“Server 110 may include applications for retrieving and viewing dynamic content on user computer 140. For example, server 110 may include applications capable of generating code or plug-ins in a programming language compatible with incorporation in certain application or websites, such as, for example, in JavaScript. Server 110 may remotely store and analyze dynamic target information running on user computer 140 or may provide user computer(s) 140 or monitoring computer(s) 150 with logic modules to locally analyze and monitor the dynamic data running on user computer 140. Server 110 may include applications for interacting with user computer 140 and monitoring computer 150.” in Para.[0031], “Network 120, which connects server 110, user computer 140 and advertiser computer 150, may be any publicly accessible network such as the Internet. Access to network 120 may be through wire line, terrestrial wireless, satellite or other systems well known in the art” in Para.[0035]).
As per claim 3, Kohen teaches further comprising: collecting parameters associated with the captured graphical object the parameters including at least one of: temporal parameters associated with the capturing of the captured graphical object; spatial parameters associated with the captured graphical object; and parameters comprising display mode data associated with the captured graphical object; and communicating the collected parameters to a server via the communication network(“the set of dynamic target information may include some or all data in a specific coordinate region of a user display. For example, a user may enter coordinate values or select a region or objects on a screen to be monitored, e.g., by clicking, drawing, highlighting, or dragging with a mouse” in Para.[0029], “Page detection anchors 119 and/or target dynamic information 117 may include coordinate location, color, contrast, or other geometric, textural or graphical feature of the target content (e.g., viewed on user interface 195 or FIGS. 3A and 3B)” in Para.[0038], “dynamic target information 117 may be identified by a visual or graphic feature, e.g., a color, texture, pattern, contrast setting, design, etc. A corresponding page detection anchor 119 may be generated for each element of dynamic target information 117. The modeler may also set a frequency, time interval, or trigger for iteratively capturing content from a running application 170.” in Para.[0050]).
As per claim 4, Kohen teaches additionally comprising: determining the at least one graphical object to capture to be at least one of motion graphics and motion image; determining at least one of number of samples, rate of sampling, and period of sampling for capturing the graphical object; and repeating the capturing the graphical object according to the at least one of number of samples, rate of sampling, and period of sampling for capturing the graphical object(“Sampling may be executed by a mechanism known in the art, for example, including screen capturing or copying a back-buffer of a screen device. In one embodiment, the captured content may be taken of the full content displayed on user interface 195 or output device 144, e.g., as a whole or in pieces. Alternatively, the captured content may be selectively taken, e.g., at the target sub-region where dynamic target information 117 element is located. Sampling may be repeated periodically to update the captured content. Sampling content may be repeated periodically, e.g., at a regular predefined frequency, e.g., a default value or defined by a modeler during the modeling phase. Alternatively, content may be sampled at irregular times, e.g., in response to a user activity. For example, content may be sampled each time user triggers an input likely to affect the values, for example, when a player in a game application uses a weapon” in Para.[0063]).
As per claim 7, Kohen teaches wherein the at least one parameter characterizing a graphical object is at least one of received, monitored, and determined, according to at least one characteristic of a content item comprising the stream of data(Abs, “a method for monitoring a running application 170 in accordance with an embodiment of the invention. The runtime phase may include running application 170 on user computer 140 and monitoring the application (e.g., the same application analyzed in the modeling phase). During the runtime phase, monitoring module 160 iteratively captures screen shots of the running application 170 from user interface 195. Processor 146 may store the captured data in captured buffer 185 for analysis. Some iterations of captured data may not include dynamic target information 117 or the target sub-region, e.g., when application 170 includes multiple pages or windows and some pages do not display dynamic target information 117. In other iterations of captured data, the presence or exact location of dynamic target information 117 may be unknown, e.g., when dynamic target information 117 is a moving graphical object within one page or when dynamic target information 117 is displayed in different locations on different respective pages. In these cases, monitoring module 160 may determine if the captured content for each iterative capture contains dynamic target information 117. In one embodiment, monitoring module 160 may compare the respective metadata 190 of the captured content and dynamic target information 117 and if they match, it may be determined that the captured content contains dynamic target information 117” in Para.[0058]).
As per claim 9, Kohen teaches a computer program product embodied on a non-transitory computer readable medium comprising computer code(“a computer-program product for use in conjunction with a computer system, the computer-program product comprising a computer-readable storage medium and a computer-program mechanism embedded therein, the computer-program mechanism including instructions for” in Para.[0126]) for and the other limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 7 and rejected under the same rationale.

Kohen in view of Grusd
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohen et al.(USPubN 2010/0138775; hereinafter Kohen) in view of Grusd(USPubN 2014/0259056).
As per claim 8, Kohen teaches a method for monitoring graphical content of a screen display, the method comprising: 
receiving, by a software program executed by a processor of a computerized device communicatively coupled to a communication network, at least one parameter characterizing a graphical object(Para.[0036], [0029]); 
monitoring a display of the computerized device, wherein the processor of the computerized device receives at least one stream of data via the communication network, wherein the processor displays the at least one stream of data on a display screen of the computerized device, wherein the monitoring uses the software program executed by the processor of the computerized device(Para.[0036], [0029], Abs); 
recognizing, by software program executed by the processor of the computerized device, the at least one graphical object being displayed on the display screen; and collecting: the graphical object as displayed on the display screen; and at least one parameter associated with at least one of: the display screen; and other content displayed on the display screen substantially concurrently(Para.[0040], [0029]).
Kohen is silent about wherein the processor of the computerized device receives at least one advertisement.
Grusd teaches wherein the processor of the computerized device receives at least one advertisement(“Objects in a video are identified, and linked to ecommerce sites and advertisements. A user may select an object and be provided with information about the object. A video stream may be encoded with a separate metadata stream that contains the identity of each object on each frame of the video. The metadata channel may be extracted from a video stream and displayed to a user when the user clicks on the corresponding object. A device may take a video input, analyze it, and recognize the video. The device may look up said video in a database of tagged videos, output as an overlay or separate window to a video display device stream with information about the item. A user interface device may allow a user to select objects on a video screen and select and choose said object for integration with the other components of the system” in Abs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kohen with the above teachings of Grusd in order to enhancing user experience beyond that of a conventional video streaming platform.
As per claim 16, Kohen teaches a computer program product embodied on a non-transitory computer readable medium comprising computer code(“a computer-program product for use in conjunction with a computer system, the computer-program product comprising a computer-readable storage medium and a computer-program mechanism embedded therein, the computer-program mechanism including instructions for” in Para.[0126]) for and the other limitations in the claim 16 has been discussed in the rejection claim 8 and rejected under the same rationale.
Allowable Subject Matter
Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484